UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2452



MELEY MILLER, a/k/a Meley Ghirmay,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-711-409)


Submitted:   June 15, 2005                 Decided:   July 26, 2005


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Allan Ebert, LAW OFFICES OF ALLAN EBERT, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Paul J.
McNulty, United States Attorney, Robert P. McIntosh, Assistant
United States Attorney, Richmond, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Meley Miller, a native and citizen of Ethiopia, seeks

review of an order of the Board of Immigration Appeals (Board)

denying her motion to reopen removal proceedings.             Petitions for

review of a final order of the Board must be filed no later than

thirty days after the date of the final order of removal.           8 U.S.C.

§ 1252(b)(1) (2000).   The Board’s order is dated October 20, 2004.

Thus   Miller’s   petition   for   review   was   due    to   be   filed   by

November 19, 2004.     As Miller filed the petition for review on

November 22, 2004, we find that her petition is untimely.

           Accordingly, we dismiss the petition for review for lack

of jurisdiction.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                        PETITION DISMISSED




                                   - 2 -